Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Hawkes on 6/2/2022

The application has been amended as follows: Amend claims 1 and 9 to include the limitations of claim 11, and cancel claim 11. Furthermore, Cancel claim 12 as it contradicts the newly amended claim 9 limitations. 
	Claim 1 (Currently amended): A fin frame assembly, comprising: a baseplate configured to be coupled to a substrate; a first strip of material comprising a plurality of regularly spaced projections formed from the first strip of material, the plurality of regularly spaced projections comprising base portions coupled to the baseplate; and a second strip of material comprising a plurality of regularly spaced projections formed from the second strip of material, the plurality of regularly spaced projections comprising base portions coupled to the baseplate; a gap between the first strip of material and the second strip of material; wherein a longest length of the gap is parallel to a longest length of the first strip of material; wherein the longest length of the first strip of material is parallel to a longest length of the second strip of material;and wherein the plurality of regularly spaced projections of each of the first strip of material and the second strip of material comprises a first set of projections and a second set of projections, wherein a height of the first set of projections is greater than a height of the second set of projections.

	Claim 9 (Currently amended): A fin frame assembly, comprising: a baseplate configured to be coupled to a substrate; a plurality of strips of material, each strip of material of the plurality of strips of material comprising a plurality of regularly spaced projections formed from each strip of material, the plurality of regularly spaced projections comprising base portions coupled to the baseplate; wherein each strip of material is oriented parallel to every other strip of material; wherein the plurality of strips of material comprise at least four strips of materialwherein the plurality of regularly spaced projections comprises a first set of projections and a second set of projections, wherein a height of the first set of projections is greater than a height of the second set of projections.

	Claim 11 (Canceled): “Canceled”

	Claim 12 (Canceled): “Canceled”


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the limitation set forth on 3/29/2021 and above. 
In regards to Claim 1, no prior art fairly suggests or discloses “and wherein the plurality of regularly spaced projections of each of the first strip of material and the second strip of material comprises a first set of projections and a second set of projections, wherein a height of the first set of projections is greater than a height of the second set of projections”, in conjunction with the remaining elements. 
Dependent claims 2-8 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 9, no prior art fairly suggests or discloses “wherein the plurality of regularly spaced projections comprises a first set of projections and a second set of projections, wherein a height of the first set of projections is greater than a height of the second set of projections”, in conjunction with the remaining elements. 
Dependent claims 10 and 13-16 are allowably by virtue of their dependency from claim 9. 
In regards to Claim 17, no prior art fairly suggests or discloses “wherein the first plurality of regularly spaced projections and the second plurality of regularly spaced projections each comprise a first set of projections and a second set of projections; and wherein the first set of projections has a greater height than the second set of projections”, in conjunction with the remaining elements. 
Dependent claims 18-20 are allowably by virtue of their dependency from claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
David (U.S Patent 5,706,169) – Discloses a fin frame assembly comprising a baseplate configured to be coupled to a substrate; a first strip of material comprising a plurality of regularly spaced projections formed from the first strip of material, the plurality of regularly spaced projections comprising base portions coupled to the baseplate; and a second strip of material comprising a plurality of regularly spaced projections formed from the second strip of material, the plurality of regularly spaced projections comprising base portions coupled to the baseplate; a gap between the first strip of material and the second strip of material; wherein a longest length of the gap is parallel to a longest length of the first strip of material; wherein the longest length of the first strip of material is parallel to a longest length of the second strip of material, but fails to disclose wherein the plurality of regularly spaced projections of each of the first strip of material and the second strip of material comprises a first set of projections and a second set of projections, wherein a height of the first set of projections is greater than a height of the second set of projections.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835